DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a RCE filed on 04/28/2022, applicant amended claims 1, 10 and 16.  Claims 1 – 20 are still pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 5, 7, 8, 10 - 13 and 15 - 20 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Remarks on page 8 the Applicant notes that claim 1 has been amended to overcome the prior claim objection.  In view of the amendments the claim objection is hereby withdrawn.     

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haeberli (U.S Patent No. 6,587,596 B1, hereinafter ‘Haeberli’) in view of Morimoto (U.S PreGrant Publication No. 2007/0146737 A1, hereinafter ‘Morimoto).

With respect to claim 1, Haeberli teaches an image processing apparatus (e.g., an apparatus (server or client computer), Col 23 (lines 23 – 57)) comprising: 
one or more processors (e.g., a processor, Col 23 (lines 23 – 57)); and one or more memories that store a computer-readable instruction for causing (e.g., a computer program product tangibly embodied in a machine-readable storage device, Col 23 (lines 23 – 57)), when executed by the one or more processors, the one or more processors to function as a plurality of units (Fig. 1) comprising: 
 (1) an input unit configured to input a margined formation target image that includes a margin (e.g., under interpretation where input by receiving, entering or incorporating an image that is going to be displayed in Fig. 6A, said image is including at least a border (margin), ¶0080);
(2) a specification unit configured to specify a margin portion from an input image that is the margined formation target image (e.g., cropping and agreeing a region in a case in which the displayed image include the border, Col 14 (lines 25 – 30), Figs. 5, 6A), and 
(3) an execution unit configured to automatically set, based on the specified margin portion, a margin size as a print setting of the input image (e.g., after user has finished cropping the region from the displayed image and accepted (button 922), immediately (subsequently) display another screen to adjust (set) attributes relating to border size, Figs. 9 – 11, Col 14 (lines 24 – 61)); but fails to specifically 
(4) a display unit configured to display the margin size that is set by the execution unit.
However, the missing claimed limitations are well known in the art as evidenced by Morimoto.  In particular, Morimoto teaches: A display unit configured to display a margin size that is set by the execution unit (e.g., after selecting frame size (trimming) and pressing an instruction/command, a preview will be displayed along with the selected frame size, ¶0123, ¶0147 - ¶0149, ¶0195, ¶0213 and Figs. 5 & 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image processing apparatus of Haeberli as taught by Morimoto since Morimoto suggested within ¶0123, ¶0147 - ¶0149, ¶0157 - ¶0059 and ¶0213 that such modification of displaying a preview after specifying a frame from the image and generating data would anticipate/predict how the image will be printed in order save paper consumption.

With respect to claim 10, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 16, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a computer (CPU) as described in claim 16 is explicitly taught by Col 4 (lines 6 – 10) of Haeberli.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Haeberli in view of Morimoto and further in view of Tokuchi (U.S PreGrant Publication No. 2019/0089847 A1, hereinafter ‘Tokuchi’).

With respect to claim 2, Haeberli in view of Morimoto teaches the apparatus according to claim 1, but fails to teach wherein in a case in which the input image is a marginless formation target image formed so as not to include a margin, the execution unit accepts the print setting made on the input image by a user.
However, in the same field of endeavor of borderless/marginless, Tokuchi teaches: wherein in a case in which the input image is a marginless formation target image formed so as not to include a margin, the execution unit accepts the print setting made on the input image by a user (Tokuchi: e.g., in response to a user's operation in a borderless printing designation field 640. That is, even after it is determined that "non-borderless printing" is appropriate, "non-borderless printing" may be changed to "borderless printing" by the user's operation; therefore the change is even accepted, ¶0071 - ¶0072, Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Haeberli in view of Morimoto as taught by Tokuchi since Tokuchi suggested in Fig. 6 and ¶0071 - ¶0072 that such modification of selecting borderless and accepting would be convenient to achieve and override a whole borderless print-out. 

Claims 3-5, 7, 8, 11-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haeberli in view of Morimoto and further in view of Kuwano et al. (U.S PreGrant Publication No. 2008/0291497 A1, hereinafter ‘Kuwano’).

With respect to claim 3, Haeberli in view of Morimoto teaches the apparatus according to claim 1, but fails to teach: wherein the execution unit further executes a setting to perform printing by superimposing additional information onto the margin portion of the margined formation target image.  
However, Kuwano teaches: wherein the execution unit further executes a setting to perform printing by superimposing additional information onto the margin portion of the margined formation target image (e.g. superposing at least a character string by a border, Fig 24, Fig. 29, ¶0149).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Haeberli in view of Morimoto as taught by Kuwano since Kuwano suggested in ¶0149 and Figs. 24/29 that such modification of executing setting to perform printing by superimposing character strings outside printable image area would identify each of the printed images without touching the printable image area.

With respect to claim 4, Haeberli in view of Morimoto and further in view of Kuwano teaches the apparatus according to claim 3, wherein Kuwano teaches the execution unit executes, in response to accepting a user operation to add the additional information, the setting to perform printing by superimposing the additional information on the margin portion (e.g., when it is finished, that means it will be accepted and then printed, Fig. 36).

With respect to claim 5, Haeberli in view of Morimoto and further in view of Kuwano teaches the apparatus according to claim 3, wherein the additional information includes at least one of a trim mark and a character string which indicates a capturing date at which the input image was captured (Kuwano: e.g., at least a character string that indicate a date, Figs. 24, 25 & 29, ¶0034).

With respect to claim 7, Haeberli in view of Morimoto and further in view of Kuwano teaches the apparatus according to claim 3, wherein Kuwano teaches the execution unit accepts a user operation to move the additional information within a range of the margin portion (e.g., a position of the date can be moved as preferred by the user, ¶0028, ¶0033, ¶0139, ¶0154, or ¶163).

With respect to claim 8, Haeberli in view of Morimoto and further in view of Kuwano teaches the apparatus according to claim 3, wherein, Haeberli and Kuwano teach, in combination, in a case in which the margined formation target image is formed by including a plurality of images, the execution unit executes the setting to perform printing by superimposing the additional information within a predetermined range of a periphery of each of the plurality of images (e.g., while Haeberli teaches a plurality of images, each of the images contains different texts positioned in different regions, Fig. 14; in addition, Kuwano teaches a plurality of images, in which a character string (date) can be superimposed, Fig. 24, ¶0138).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Haeberli in view of Morimoto and further in view of Kuwano as taught by Kuwano by adding the superimposed character strings alongside the images of Haeberli that such modification of having on each image each character string would identify and distinguish each other in order to avoid confusion at the time of comparing each of the images upon printing.

With respect to claims 11 – 13 and 15, these are method claims corresponding to the apparatus claims 3 – 5 and 7, respectively.  Therefore, this is rejected for the same reasons as the apparatus claims 3 – 5 and 7, respectively.

With respect to claims 17 - 20, arguments analogous to claims 3 – 5 and 8, respectively, are applicable. The use of a non-transitory computer-readable storage medium executed by at least a computer (CPU) as described in claim 16 is explicitly taught by ¶ taught by Col 4 (lines 6 – 10) of Haeberli.

Allowable Subject Matter
Claims 6, 9 and 14 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, none of the cited references teaches the apparatus according to claim 5, wherein upon accepting a designation to determine whether the trim mark is to be added to one of an inner - 22 -side and an outer side of the margin, the execution unit executes the setting to perform printing by superimposing the trim mark on the margin portion in a case in which the addition of the trim mark to the inner side of the margin portion is designated, and executes a setting to perform printing without superimposing the trim mark on the margin portion in a case in which the addition of the trim mark to the outer side of the margin portion is designated.  
With respect to claim 9, none of the cited references teaches the apparatus according to claim 8, wherein the execution unit accepts a user operation to perform one of individually setting the additional information to each of the plurality of images and setting the additional information at once to not less than two of the plurality of images.
With respect to claim 14, none of the cited references teaches the method according to claim 13, wherein upon accepting a designation to determine whether the trim mark is to be added to one of an inner side and an outer side of the margin, the setting to perform printing by superimposing the trim mark on the margin portion is executed in a case in which a designation to add the trim mark to the inner side of the margin portion is accepted, and a setting to perform printing without superimposing the trim mark on the margin portion is executed in a case in which a designation to add the trim mark to the outer side of the margin portion is accepted.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674